Citation Nr: 0512073	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  98-10 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the reduction in the rating assigned for the 
veteran's service-connected bilateral hearing loss disability 
from 30 percent to 10 percent effective May 1, 1998 and the 
assignment of a 20 percent rating effective March 9, 2000 was 
proper? 

2.  Entitlement to service connection for vertigo as 
secondary to service-connected bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served a period of active service in the Army 
from January 1960 to May 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in December 1997, February 
1998, and May 2000 by the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for vertigo as 
secondary to service-connected bilateral hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The disability rating for the veteran's service-connected 
bilateral hearing loss had been in effect for less than five 
years at the time it was reduced.

2.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating, to include 
providing proper notification of the proposal to reduce the 
disability rating and giving the veteran the opportunity to 
submit evidence.

3.  At the time of the February 1998 rating decision, 
evidence of record demonstrated an improvement in the 
severity of the veteran's bilateral hearing loss disability 
to warrant the assignment of a reduction in his disability 
rating from 30 percent to 20 percent, but not to 10 percent.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of February 1998 implementing the proposed 
reduction.  38 C.F.R. § 3.105(e) (2004).

2.  The reduction of the veteran's disability rating for 
bilateral hearing loss from 30 percent to 10 percent was not 
proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.2, 4.85, 4.86 and 4.87, Diagnostic Code 
6100 (2004); 38 C.F.R. § 4.87, Diagnostic Code 6103 (1998).

3.  A reduction of the veteran's disability rating for 
bilateral hearing loss from 30 percent to 20 percent is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.2, 4.85, 4.86 and 4.87, Diagnostic Code 
6100 (2004);  38 C.F.R. § 4.87, Diagnostic Code 6102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the reduction in the rating assigned for the 
veteran's service-connected bilateral hearing loss disability 
from 30 percent to 10 percent effective May 1, 1998 and the 
assignment of a 20 percent rating effective March 9, 2000 was 
proper?

The veteran was initially granted entitlement to service 
connection for hearing loss in a September 1973 rating 
decision and assigned a 10 percent rating decision effective 
from November 1968.  The veteran's disability evaluation was 
reduced by the RO to a noncompensable (zero percent) rating 
effective from December 1, 1973 via a September 1973 rating 
decision.  In a December 1996 rating decision, the RO granted 
entitlement to an increased evaluation of 30 percent for the 
veteran's service-connected residuals of bilateral hearing 
loss under Diagnostic Code 6103, effective from April 27, 
1995.  See 38 C.F.R. § 4.85, 4.87, Diagnostic Code 6103 
(1996).  The RO later proposed a reduction of the veteran's 
disability rating for bilateral hearing loss from 30 percent 
to 10 percent in a December 1997 rating decision.  In a 
February 1998 rating decision, the RO decreased the veteran's 
disability rating for bilateral hearing loss from 30 percent 
to 10 percent, effective May 1, 1998.  The veteran was 
notified of this rating decision by a letter from the RO 
dated on February 24, 1998.  The veteran filed a notice of 
disagreement (NOD) in March 1998 and was issued a statement 
of the case (SOC) in June 1998 by the RO.  In July 1998, 
veteran filed a substantive appeal contending that the 
reduction of the previously assigned 30 percent disability 
rating to a 10 percent disability rating for his service-
connected bilateral hearing loss was improper.  However, in a 
May 2000 rating decision, the RO assigned a 20 percent rating 
for the veteran's service-connected bilateral hearing loss 
disability under Diagnostic Code 6100, effective from March 
9, 2000.  See 38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100 
(2000).   Thereafter, the RO issued supplemental statements 
of the case (SSOC) in June 2000 and July 2004 to the veteran.   

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  See 38 C.F.R. §§ 4.1 and 
4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2004).

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 
2002).  The United States Court of Appeals for Veterans 
Claims (the Court) has consistently held that when an RO 
reduces a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1999); Brown  v. Brown, 5 Vet. App. at 
413, 420 (1993).  These provisions impose a clear requirement 
that VA rating reductions be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In certain rating reduction cases for ratings in effect for 
five years or more, there are specific requirements that must 
be met before VA can reduce a disability rating.  See 
38 C.F.R. § 3.344 (2004).  However, the previously-assigned 
30 percent rating for the veteran's bilateral hearing loss 
disability was in effect only from April 27, 1995 and prior 
to May 1, 1998.  Consequently, the various provisions of 38 
C.F.R. § 3.344 (a), (b), pertaining to stabilization of 
disability ratings, do not apply in this case.  However, the 
provisions of 38 C.F.R. § 3.344(c), applicable to 
disabilities likely to improve, notes that reexaminations 
disclosing improvement, physical or mental, in such 
disabilities will warrant reduction in rating.  See 38 C.F.R. 
§ 3.344(c) (2004).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e) (2004).

In this case, the RO issued a rating decision in December 
1997 that proposed the reduction in the disability rating for 
the veteran's service-connected bilateral hearing loss.  The 
veteran was advised of the proposed reduction by a letter 
from the RO to his latest address dated on December 18, 1997.  
In response, he submitted a personal statement in December 
1997, which indicated he felt his rating should not be 
reduced.  He did not submit any additional evidence at that 
time.  The RO issued a rating decision in February 1998, 
implementing the proposed reduction, effective from May 1, 
1998.  

The regulation provides that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  See 38 C.F.R. 
§ 3.105(e) (2004).  The veteran was notified of the reduction 
on February 24, 1998, and the 60-day period expired in late-
April 1998.  Accordingly, making the reduction effective from 
May 1, 1998 was proper under the regulation.

The Board finds that the RO properly applied the regulations 
regarding the procedure for reductions in ratings in this 
case.  The question that remains before the Board is whether 
the evidence on which the reduction was based supported the 
reduction of the veteran's disability rating for bilateral 
hearing loss from 30 percent to 10 percent.

In general, when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004). 

The Court has specified the burden of proof with respect to 
ratings reductions claims:  

Because the issue in this case is whether the RO was 
justified
in reducing the veteran's 30% rating, rather than 
whether the 
veteran was entitled to "reinstatement" of the 30% 
rating, 
the Board was required to establish, by a preponderance 
of 
evidence and in compliance with 38 C.F.R. § 3.344(a), 
that a rating reduction was warranted. 

See Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The rating criteria for evaluating bilateral hearing loss was 
amended during the pendency of the appeal.  This amendment 
was effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  However, the amended regulations did 
not result in any substantive changes.  Essentially, the old 
and new regulations for evaluating a hearing loss disorder 
are identical.  See 64 Fed. Reg. 25202 (May 11, 1999) 
(discussing the method of evaluating hearing loss based on 
the results of puretone audiometry results and the results of 
a controlled speech discrimination test and indicating that 
there was no proposed change in this method of evaluation).  
The amended regulations did incorporate some explanatory 
comments concerning VA's method of evaluating a hearing loss 
disorder, and these comments will be discussed below.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1998 and 
2004).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  See 38 C.F.R. §§ 
4.85 and 4.87, Diagnostic Code 6100; Table VI (1998 and 
2004); 38 C.F.R. § 4.85(b) and (e) (1998 and 2004).  The 
amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, 
Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).
 
Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c) (1998 & 2004).

As noted above, the veteran was granted entitlement to an 
increased rating of 30 percent under Diagnostic Code 6103 for 
his service-connected bilateral hearing loss via a RO 
December 1996 rating decision, based on the results of a 
December 1996 VA audiological examination.  The December 1996 
VA examination report showed puretone thresholds, in 
decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
60
65
65
75
LEFT
70
65
75
75

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 66 decibels for the right ear and 71 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 74 percent in the left ear.  However, 
the examiner noted in the report that language difficulties 
make use of both pure tone averages and speech discrimination 
inappropriate.  As directed under 38 C.F.R. § 4.85(c), based 
on the puretone threshold averages, use of Table VIa 
indicates a designation of Level "V" for the right ear and 
Level "VI" for the left ear.  When applied to Table VII, 
these numeric designations translated to a 20 percent 
evaluation.  

The RO's proposed a reduction of the veteran's disability 
rating for bilateral hearing loss from 30 percent to 10 
percent via a December 1997 rating decision, based on the 
results of a December 1997 VA audiological examination.  The 
December 1997 VA examination report showed puretone 
thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
65
65
75
LEFT
65
65
75
70

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 60 decibels for the right ear and 69 
decibels for the left ear.  The examiner noted in the report 
that language difficulties make use of both pure tone 
averages and speech discrimination inappropriate.  As 
directed under 38 C.F.R. § 4.85(c), based on the puretone 
threshold averages, use of Table VIa indicates a designation 
of Level "IV" for the right ear and Level "V" for the left 
ear.  When applied to Table VII, these numeric designations 
translated to a 10 percent evaluation.  The Board notes that 
the examiner did not review the veteran's claims file in 
conjunction this examination.    

In a February 1998 rating decision, the RO decreased the 
veteran's disability rating for bilateral hearing loss from 
30 percent to 10 percent, effective May 1, 1998.  However, 
evidence of record indicates that the veteran submitted a 
March 1998 private audiogram report with his July 1998 VA 
Form 9.  The March 1998 private audiogram report showed 
puretone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
55
60
65
85
LEFT
65
60
70
70

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 66 decibels for the right ear and 66 
decibels for the left ear.  Speech discrimination percentages 
recorded in the audiogram do not appear to comply with a 
controlled speech discrimination test (Maryland CNC) as 
required under 38 C.F.R. § 4.85.  However, based on the 
puretone threshold averages, Table VIa indicates a 
designation of Level "V" for the right ear and Level "V" 
for the left ear.  When applied to Table VII, these numeric 
designations translated to a 20 percent evaluation.  

The RO granted entitlement to an increased evaluation of 20 
percent for the veteran's bilateral hearing loss disability 
via a May 2000 rating decision, based on the results of a 
March 2000 VA audiological examination.  The March 2000 VA 
examination report showed puretone thresholds, in decibels, 
as follows:



HERTZ


1000
2000
3000
4000
RIGHT
55
60
65
75
LEFT
65
60
75
75

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 64 decibels for the right ear and 69 
decibels for the left ear.  The examiner noted in the report 
that language difficulties make use of both pure tone 
averages and speech discrimination inappropriate.  Under 
38 C.F.R. § 4.85(c), based on the puretone threshold 
averages, Table VIa indicates a designation of Level "V" 
for the right ear and Level "V" for the left ear.  When 
applied to Table VII, these numeric designations translated 
to a 20 percent evaluation.  

An additional VA examination report dated in December 2003 
showed puretone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
55
60
65
80
LEFT
60
65
75
75

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 65 decibels for the right ear and 69 
decibels for the left ear.  The examiner noted in the report 
that language difficulties make use of both pure tone 
averages and speech discrimination inappropriate.  Under 
38 C.F.R. § 4.85(c), based on the puretone threshold 
averages, Table VIa indicates a designation of Level "V" 
for the right ear and Level "V" for the left ear.  When 
applied to Table VII, these numeric designations again 
translated to a 20 percent evaluation.

Additional evidence of record shows that the veteran's 
private physician listed diagnoses of acoustic trauma and 
bilateral "sensory-neural" hearing loss of moderate 
severity, more severe in left ear in an April 1995 treatment 
record.  A July 2000 private hearing evaluation report 
detailed that the veteran suffered from light to severe 
hearing loss with slight difficulty to discriminate speech in 
his right ear.  It was also noted that the veteran suffered 
from moderate to severe hearing loss with moderate difficulty 
to discriminate speech in his left ear.  Finally, in 
September 1999 and August 2000 statements, the veteran's 
employer and co-workers noted that he suffers from a hearing 
condition that prevents him from working efficiently.  

As discussed by the Board above, the Court in Brown, 5 Vet. 
App. at 421, made it clear that a reduction in the veteran's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain, based upon review of the entire record, whether 
the evidence reflects an actual change in the disability, 
whether the examination reports reflecting such change are 
based upon thorough examination, and whether any improvement 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421.

After a thorough review of the veteran's claims file, the 
Board finds that the evidence of record does not demonstrate 
improvement of the veteran's service-connected bilateral 
hearing loss disability such as would be contemplated under 
the provisions of 38 C.F.R. § 3.344(c) to warrant a reduction 
of his disability rating from 30 percent to 10 percent.  

As an initial matter, the Board notes that the veteran was 
granted entitlement to an increased rating of 30 percent 
under Diagnostic Code 6103 for his service-connected 
bilateral hearing loss via a RO December 1996 rating 
decision, based on the results of a December 1996 VA 
audiological examination that only met the rating criteria 
for entitlement to a 20 percent evaluation.  

The RO's proposed and final reduction of the veteran's 
disability rating for bilateral hearing loss from 30 percent 
to 10 percent via the December 1997 and February 1998 rating 
decisions are based on the results of one VA audiological 
examination conducted without review of the veteran's claims 
file in December 1997.  While the December 1997 VA 
examination report does reflect a minor change in the 
veteran's average puretone thresholds that translated to a 10 
percent evaluation under the Schedule, the Board finds that 
this December 1997 report does not reflect an actual change 
in the veteran's disability based upon a thorough examination 
as the examiner did not review the veteran's claims file or 
comment on the history of his bilateral hearing loss 
disability.   

The Board notes that a March 1998 private audiology 
examination report, conducted only a few months after the 
December 1997 VA examination as well as before the May 1, 
1998 effective date of the reduction, again showed average 
puretone thresholds indicative of entitlement to a 20 percent 
evaluation under the Schedule.  

Finally, the Board finds that while minor objective 
improvement in the veteran's bilateral hearing loss 
disability was reflected in the December 1997 VA examination, 
additional evidence of record does not reflect any 
improvement in his ability to function under the ordinary 
conditions of life and work.  The veteran submitted September 
1999 and August 2000 statements from his employer and co-
workers, which noted that he suffers from a hearing 
condition, that prevents him from working efficiently.  

Based on the evidence discussed above, the Board finds that a 
preponderance of the evidence does not show that the 
veteran's service-connected bilateral hearing loss disability 
demonstrated the level of improvement necessary to justify 
the propriety of the reduction in the veteran's disability 
rating from 30 percent to 10 percent, effective from May 1, 
1998.  The December 1997 VA examination report reflecting a 
minor change in the veteran's average puretone thresholds is 
the only piece of medical evidence in the claims file that 
would justify the reduction of the veteran's disability 
rating from 30 percent to 10 percent and this examination was 
not considered by the Board to be a thorough examination to 
support the assigned reduction.  In fact, a March 1998 
private audiogram report again showed average puretone 
thresholds indicative of entitlement to a 20 percent 
evaluation under the Schedule.  Looking at the medical 
history of the veteran's bilateral hearing loss disability, 
the evidence of record does not show that the veteran's 
puretone threshold averages have deviated significantly since 
1996.  Finally, the preponderance of the medical evidence of 
record including private and VA examination reports, does not 
show that the veteran's bilateral hearing loss disability 
demonstrated the level of improvement necessary to justify 
the propriety of the reduction in the veteran's disability 
rating from 30 percent to 10 percent, effective from May 1, 
1998.  

However, the Board finds that the preponderance of the 
evidence indicates that the assignment of a reduction in the 
veteran's disability rating from 30 percent to 20 percent, 
effective from May 1, 1998 is proper.  The assignment of a 20 
percent evaluation is warranted, as the average puretone 
threshold for each ear has remained fairly consistent between 
1996 and 2003, fluctuating less than 10 decibels in each ear.  
The Schedule is based purely on the objective evidence as 
shown by audiometric testing.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  The December 1996 and March 2000 VA examination 
reports as well as the March 1998 private audiogram report 
all specifically show average puretone thresholds that are 
clearly within the rating criteria for a 20 percent 
evaluation under 38 C.F.R. § 4.87 (1998 & 2004), Diagnostic 
Code 6102 (1998); Diagnostic Code 6100 (2004).  Further, none 
of the medical evidence of record indicates that the 
veteran's residuals of bilateral hearing loss meet the 
necessary objective criteria for the assignment of a 30 
percent disability rating under under 38 C.F.R. § 4.87 (1998 
& 2004), Diagnostic Code 6102 (1998); Diagnostic Code 6100 
(2004).  Based on the evidence discussed above, the Board 
finds that a preponderance of the evidence does show that the 
veteran's service-connected bilateral hearing loss disability 
demonstrated the level of improvement necessary to justify 
the assignment of a reduction in the veteran's disability 
rating from 30 percent to 20 percent, effective from May 1, 
1998.  The minor improvement indicative of a 10 percent 
evaluation noted in the December 1997 examination report is 
the only deviation from a seven year history of the veteran's 
bilateral hearing loss disability residuals meeting the 
criteria for a 20 percent disability evaluation under the 
Schedule.  As the reduction assigned above rates the 
veteran's bilateral hearing loss disability as 20 percent 
disabling effective May 1, 1998, the Board notes that RO's 
assignment of a 20 percent rating effective March 9, 2000 was 
proper.  

As a final matter, the veteran's representative contended in 
a March 2005 statement that the December 1997 VA examination 
report was inadequately used by the RO to base the reduction 
of the veteran's rating from 30 percent to 10 percent, as it 
only included pure tone threshold levels to evaluate the 
veteran's residuals of bilateral hearing loss and did 
evaluate the veteran's disability under speech discrimination 
test results.  The Board acknowledges that the December 1997 
examination was inadequate for the purpose of reducing the 
veteran's rating from 30 percent to 10 percent, as it did not 
include a thorough review of the veteran's record.  However, 
it must be noted that Table VIa, "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average," 
can be utilized when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores.  See 38 C.F.R. § 4.85(c) (2004).  In this case, 
multiple VA examiners certified that use of speech 
discrimination testing was not appropriate for this veteran 
and therefore VA adequately rated him under Table VIa as 
directed in 38 C.F.R. § 4.85(c) (2004).

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the issue of propriety of the 
reduction in the rating assigned for the veteran's service-
connected bilateral hearing loss disability from 30 percent 
to 10 percent effective May 1, 1998 and the assignment of a 
20 percent rating effective March 9, 2000 have been 
satisfied.  With regard to requirement (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
December 2003 as well as a statement of the case (SOC) issued 
in June 1998 and supplemental statements of the case (SSOCs) 
issued in June 2000, December 2003, and July 2004 informing 
him what was needed to challenge the propriety of the 
reduction in the rating assigned for the veteran's service-
connected bilateral hearing loss disability from 30 percent 
to 10 percent effective May 1, 1998 as well as the assignment 
of a 20 percent rating effective March 9, 2000.  With regard 
to requirements (2) and (3), the Board notes that the RO's 
December 2003 letter also notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the December 
2003 letter explained that VA would obtain relevant records 
from any Federal agency (to include the military, VA, and the 
Social Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the December 
2003 letter, the veteran was also informed that VA would 
assist him by providing a medical examination or getting a 
medical opinion if it was necessary to make a decision on his 
claim.  Finally, with respect to requirement (4), the Board 
notes that it does not appear from the record that the 
veteran has explicitly been asked to provide "any evidence 
in [his] possession that pertains to" his claim.  As a 
practical matter, however, the veteran has been amply 
notified of the need to provide such evidence, both with 
respect to his claim for propriety of the reduction the 
reduction in the rating assigned for the veteran's service-
connected bilateral hearing loss disability from 30 percent 
to 10 percent effective May 1, 1998 as well as the assignment 
of a 20 percent rating effective March 9, 2000.  In addition, 
the RO issued him SSOCs in December 2003 and July 2004 that 
contained the complete text of 38 C.F.R. § 3.159, from which 
the Court drew the fourth notice requirement.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's VCAA notice 
letter to the veteran dated in December 2003.   However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the December 2003 letter from the RO was 
sent to the veteran after to the RO's December 1997, February 
1998, and May 2000 rating decisions that are the basis of the 
veteran's appeal concerning the propriety of the reduction in 
the rating assigned for the veteran's service-connected 
bilateral hearing loss disability.  In this case, the VCAA 
was enacted after the original AOJ adjudication of the claim 
in 1997.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the December 2003 letter as well as 
the June 2000, December 2003 and July 2004 SSOCs.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the December 2003 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the December 2003 letter as well as the June 
1998 SOC and the June 2000, December 2003 and July 2004 SSOCs 
issued by the RO.  The Board concludes that any defect in the 
notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim.  
In addition to obtaining VA and private outpatient treatment 
records, VA has obtained a multiple VA examination reports.  
The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.

ORDER

The reduction in the rating assigned for the veteran's 
service-connected bilateral hearing loss disability from 30 
percent to 10 percent effective May 1, 1998 was improper.  A 
reduction in the rating is assigned for the veteran's 
service-connected bilateral hearing loss disability from 30 
percent to 20 percent, effective May 1, 1998.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In a May 2001 statement, the veteran specifically identified 
that he was receiving current treatment for his claimed 
vertigo disability from the VA Medical Center in San Juan, 
Puerto Rico from March 2000 to the present.  As required 
under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure 
treatment records identified by the veteran.  See 38 C.F.R. 
§ 3.159(c) (2004).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran has not been issued a 
letter concerning VA's duties to notify 
and to assist under the VCAA in 
conjunction with the claim of entitlement 
to service connection for vertigo as 
secondary to service-connected bilateral 
hearing loss disability currently on 
appeal.  Provide VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004) and 
include the following information:  (1) 
inform the claimant about the information 
and evidence not of record that is 
necessary to substantiate the claim 
entitlement to service connection for 
secondary conditions; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim.  In addition, VCAA 
notice should include a list of evidence 
necessary to establish entitlement to 
service connection for secondary 
condition under 38 C.F.R. § 3.310 (2004).  
See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

2.  Obtain any outpatient or inpatient 
treatment records for the veteran's 
claimed vertigo disability from the VA 
Medical Center in San Juan, Puerto Rico 
for the time period from February 1998 to 
the present.

3. Readjudicate the veteran's claim for 
entitlement to service connection for 
vertigo as secondary to service-connected 
bilateral hearing loss disability.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since July 2004.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


